PRICK, C. J.
■ I fully concur with Mr. Justice CORPMAN in the conclusion reached that the appellant is liable for the acts of the conductor although he acted contrary to its rules and orders. I am unable, however, to concur in the conclusion reached by the justice that the respondent in testifying to the nature and extent of his injuries waived the privilege conferred on him *458by Comp. Laws 1907, section 3414, as amended by chapter 109, Laws Utah 1911, and which section, so far as material, is set forth in Mr. Justice CORFMAN’S opinion.
The importance of the question just referred to, and the divergent views entertained by my Associate and myself, make it necessary for me to do more than merely register my dissent. I shall therefore, as briefly as possible, state the reasons that impel me to arrive at a conclusion different from that reached by Mr. Justice CORFMAN, and in that connection I shall review, as briefly as may be, the authorities cited and relied on by him.
It must not be overlooked that in this case it is conceded that the physician to whom the seven questions were propounded, all of which are set forth at length in the opinion of my Associate, was the attending and the only attending physician who treated the respondent for his injuries. The physician therefore comes clearly within both the letter and the spirit of the statute above referred to. The conclusion of Mr. Justice CORFMAN is therefore entirely based upon the contention that the respondent had waived' the privilege given by the statute by taking the stand and testifying to the nature and extent of his injuries and in exhibiting to the jury the injured leg and in fully explaining the nature and extent of his suffering, etc., and in calling Dr. Scott to explain to the jury the nature of the injury and" the condition of the fractured leg at the time of the trial. It is not necessary for me to repeat the questions propounded to the doctor and to which the district court sustained objections. I shall therefore merely refer to them as they are copied in Mr. Justice CORFMAN’S opinion.
In view that Dr. Critchlow, to whom the questions were propounded, was the physician who treated respondent’s injuries, as before stated, the first and second questions propounded to Mm were clearly privileged, and therefore the objection was properly sustained as to those unless the privilege was waived. The third question was answered, and hence there is nothing to that. The fourth question was in fact *459merely a part of the third one. The fifth question merely called for a direct answer of yes or no, and such an answer would not have affected anything either one way or the other. This therefore leaves only the last three questions for consideration, and all of those were clearly and manifestly improper unless respondent had waived his right to claim the privilege. The last three questions were, however, not only improper because of the privilege, but they were wholly irrelevant and immaterial. The question of whether the respondent was of sound or unsound physical health at the time of the injury was of no consequence whatever. If the appellant negligently injured him, it was liable for the direct and natural consequences resulting from such injury, regardless of respondent’s physical condition, and appellant could not avail itself of any inherent or acquired disease or weakness of the respondent as a defense. That principle has so recently been decided by this court in harmony with the overwhelming weight of authority in the case of Farnon v. Silver King, etc., Co., 50 Utah, 295, 167 Pac. 675, that it is not necessary for me to say more upon that subject.
This brings me to the crucial question in the case, namely: Did the respondent waive his privilege by what he testified to and did on thé trial and in calling Dr. Scott to testify to the condition of his injured leg at the time of the trial?
Mr. Justice CORPMAN cites the following authorities in support of his conclusion that respondent had waived the privilege, and that for that reason the district court erred in sustaining the objections to the question before referred to, namely: Wigmore, Ev. sections 2388-2890; Chamberlayne, Mod. Laws of Ev. section 3705a; 40 Cyc. pp. 2399, 2400; City of Tulsa v. Wicker, 42 Okl. 539, 141 Pac. 963; McKinney v. Grand Street R. Co., 104 N. Y. 352, 10 N. E. 544; Webb v. Met. Street Ry. Co., 89 Mo. App. 604; Lane v. Boicourt, 128 Ind. 420, 27 N. E. 1111, 25 Am. St. Rep. 442; Treanor v. Manhattan Ry. Co., 16 N. Y. Supp. 536; Epstein v. Penn. R. Co., 250 Mo. 1, 156 S. W. 699, 48 L. R. A. (N. S.) 394, Ann. Cas. 1915A, 423.
*460I shall not take the time to review the citations from Wig-more and Chamberlayne. I shall, however, as briefly as possible, review the other .authorities cited.
In 40 Cyc. 2400, which is cited by Mr. Justice CORPMAN, the rule is stated in the following words:
' ‘ The fact that a client or patient becomes a witness, even though he does so voluntarily, does not render the attorney or physician competent to testify as to privileged matters, unless the client or patient has first testified as to such matters voluntarily, or at least without objection, in which ease the privilege is lost. The fact that the patient has testified as to his physical condition, or the nature of his disease or injuries, does not qualify his physician to testify in regard thereto. Where the client has offered himself as a witness, he becomes liable to full cross-examination like any other witness, and cannot refuse to answer as to his communications to his attorney; but it has been held that the fact that the client or patient on cross-examination answers, even without objection, questions as to communications to his attorney or physician, as to which no testimony was given on his direct examination, is not a waiver of his right to object to the attorney or physician testifying to such communications. ’ ’
Tbe decision in the case of Tulsa v. Wicker, 42 Okl. 539, 141 Pac. 963, is based entirely upon a provision in the Oklahoma statute which reads: “If a person offer himself as a witness, that is to be deemed a consent to the examination” of the physician. Comp. Laws Old. 1909, section 5842, subd. 6. That is, the plaintiff in a personal injury action in testifying to the character and extent of his injury thereby consents that the physician who treated him for those injuries may be examined by the adverse party respecting those injuries. The case therefore rests entirely upon the special provision contained in the Oklahoma statute to which I have referred, and is therefore not an authority under a statute like ours.
The ease of McKinney v. Grand Street R. Co., 104 N. Y. 352, 10 N. E. 544, merely holds that, where the injured person calls the attending physician to testify in his behalf concerning the nature and extent of his injuries, he thereby waives the privilege, and cannot in a subsequent trial of the same case prevent the defendant from calling, the physician to testify respecting the matters he testified to on the first *461trial. The decision is therefore based upon the ground that in calling the physician to testify in his behalf the plaintiff waives the privilege afforded by the statute, and, if he once waived it, he cannot thereafter recall it. No one, I think, will, nor in reason can, complain of that decision. That, however, does not decide the question involved in the case at bar.
The next case is the case of Webb v. Met. Street Ry. Co., 89 Mo. App. 604. That case, in my judgment, is also clearly distinguishable from the case at bar. In that case the plaintiff, a woman, testified that she had been treated for certain ailments or diseases by certain physicians, naming them, before her present injuries, for the purpose of showing that the ailments complained of were produced by the present injuries involved in the action and that she had not been afflicted with the latter ailments before the injuries were inflicted upon her. The defendant produced the doctors referred to by the plaintiff and offered to prove by them that they had not treated her for the ailments she had described in her testimony, to which offer she objected on the ground that the testimony of the doctors was incompetent under the statute. The trial court sustained the objection, and the Missouri Court of Appeals reversed the ruling of the trial court upon the ground that the plaintiff, in fully testifying to her former ailments and to the treatment of the doctors, thereby waived the privilege at least to the extent that she had disclosed the nature of the ailments and the treatment she had received. The Court of Appeals therefore ruled that the doctors should have been permitted to contradict the statements of the plaintiff and that it constituted error not to permit them to do so.
Lane v. Boicourt, 128 Ind. 420, 27 N. E. 1111, 25 Am. St. Rep. 442, is a case where a patient sued his physician for malpractice. The patient, fully and in detail, testified to what occurred and what was said in the sick room and explained fully the treatment of which complaint was made. When the physician was called to testify, to what he did in treating the plaintiff, it was objected that he was incompetent to do so be*462cause it was privileged. -The Supreme Court of Indiana held that the privilege had been waived. The court, in speaking through Mr. Justice Elliott, said:
“If a patient makes public in a court of justice the occurrences of the sick room for the purpose of obtaining a judgment for damages against his physician, he cannot shut out the physician himself, nor any other who was present at the time covered by the testimony.’’ (Italics mine.)
That case is not an authority upon the proposition involved in the case at bar. Of that opinion was also the Supreme Court of Indiana when, in the case of Indianapolis, etc., Co. v. Hall, 165 Ind. 557, 76 N. E. 242, which is a much more recent case, it was held that a plaintiff in going on the stand in a personal injury suit and testifying to the nature and extent of his injuries does not thereby waive the privilege, and that his physician may not for that reason be called by the defendant to testify respecting the injuries of the plaintiff. The last case from the Indiana Supreme Court is therefore directly in point here.
The next case cited by Mr. Justice CORFMAN is Treanor v. Manhattan Ry. Co., 16 N. Y. Supp. 536. In that ease it is held that the patient waived the privilege in testifying to the nature and extent of his injuries and ailments. The real question that was presented for decision in that case, however, was somewhat different. That question may perhaps be best stated in the language of the judge writing the opinion. He said:
' ‘ It is to be borne in mind, too, that here the physician was not called to reveal the ailments of the patient, but to prove that she suffered from no such injuries as she represented. ’ ’
I submit that that presents a different question from the one presented here.
The last ease cited by Mr. Justice CORFMAN is the case of Epstein v. Penn. R. Co., 250 Mo. 1, 156 S. W. 699, 48 L. R. A. (N. S.) 394 Ann. Cas. 1915A, 423. That case in my judgment, is the only case in which it is squarely held that a plaintiff in a personal injury case in testifying to the nature and extent of his injuries thereby waives the privilege and *463opens the door, so that the attending physician may he called by his adversary to testify against him respecting the nature, extent, and treatment of such injuries. There were three grounds of waiver claimed in that ease. The Supreme Court of Missouri, however, declined to pass upon all of the grounds urged, but based its ruling mainly upon the following statement which I here give in the language of the justice writing the opinion, namely:
"Plaintiff Epstein, in Ms own testimony in the case, testifying for himself in his examination in chief, voluntarily related, fully and in detail, his consultations with, communications to, and examination and treatment by, Ms said physician Elston. ’ ’
The court accordingly held that, in view that the plaintiff had thus testified, he had waived the privilege. The opinion is very long and goes into the question very fully. It is in effect conceded, however, that there is great diversity of opinion respecting the matter. There is a strong dissenting opinion in that case, in which the writer makes plain that the result of the prevailing decision is to do away with the privilege in personal injury cases, and that the statute of Missouri is practically nullified or repealed. The opinion is exhaustive and very interesting, and the temptation to review it at length is great, but to do so would extend this opinion beyond reasonable limits. I shall therefore leave it with what I have said.
There are other cases that are sometimes cited which defendant elaims support the conclusion reached by Mr. Justice CORFMAN. It is not necessary, however, for me to review more cases, since nothing new is contained in them or any of them. There are, however, many cases in which it is squarely held that a plaintiff in a personal injury case does not waive the privilege by taking the stand in his own behalf and in merely testifying to the extent and nature of his ailments and to his present physical condition therefrom, so long as he does not disclose anything his physician may have told him or advised him in respect to his injuries, etc. Among other cases in which it is so held are the following: Indianapolis, etc., Co. v. Hall, 165 Ind. 557, 76 N. E. 242; McAllis-*464ter v. St. Paul, etc., Co., 105 Minn. 1, 116 N. W. 917; Cohodes v. Menomee, etc., Co., 149 Wis. 308, 135 N. W. 879; Green v. Town of Nebagamain, 113 Wis. 508, 89 N. W. 520; Noelle v. Hoquiam, etc., Co., 47 Wash.. 519, 92 Pac. 372; May v. Northern Pac. Ry. Co., 32 Mont. 522, 81 Pac. 328, 70 L. R. A. 111, 4 Ann. Cas. 605. The gist of what is decided in the foregoing cases is perhaps best stated in the fourth headnote to the ease of Gohodes v. Menomee, supra, where it is said:
"Although plaintiff herself testified concerning her condition and the nature and extent of her injuries, she did not thereby waive her rights under said statute.”
It seems to me that but slight reflection is necessary to force the conviction that the conclusion of the Wisconsin court is entirely sound. In what way are the secrets of the sick room revealed, which, after all, is the vital thing covered by the statute, because a plaintiff who has suffered personal injuries through the negligence of another merely discloses the nature and extent of those injuries and his feelings and suffering with regard thereto to the jury? I confess my utter inability to grasp the reasoning by which such a result is reached.
But it is contended that the respondent waived the privilege because he made certain statements of what his physician, Dr. Critehlow, said or told him during the time he was under the doctor’s care. The statements specially complained of are set forth in the opinion of Mr. Justice CORFMAN. No one, contends, certainly I do not, that in so far as the respondent made voluntary statements of what Dr. Critehlow told or advised him respecting his injuries, or in so far as he disclosed what occurred in the sick room, the doctor could not have been called and could not have contradicted or explained such statements. To that extent respondent had waived the privilege. That doctrine was clearly announced by this court in State v. Hoben, 36 Utah, 186, 102 Pac. 1000, where it is stated by Mr. Justice Straup, at page 198 of 36 Utah, at page 1004 of 102 Pac., in the following words:
*465"The rule is well settled, that if the client himself testifies to conversations with his attorney in respect to the matters claimed to be privileged, the privilege is waived. Jones, Ev. (2d Ed.) section 756. The client may not thereafter be heard to claim the privilege when the attorney is called to-impeach him."
The same rule applies to patient and physician. The authorities are also to the effect that the mere fact that a patient discloses what occurred at one time or on one occasion or consultation does not authorize the doctor to testify with respect to other occurrences or other consultations or examinations. The privilege is exclusively granted to the patient, and he may waive it in whole or in part as he sees fit. He may, however, not disclose what occurred between him and his physician without waiving the privilege to the extent of such disclosure. In my judgment appellant in this case, however, did not present the question just discussed by anything that is contained in the questions propounded to Dr. Critchlow and to which I have heretofore referred. Neither of those questions was limited to any particular statement or occurrence, and hence the ruling of the trial court cannot now be assailed because it did not permit them, or either of them, to be answered. Had the appellant merely attempted to have the doctor contradict or explain what plaintiff said the doctor told him a different question would be presented.
It is, however, further contended that the privilege was waived for the reason that Dr.- Scott was called as a witness for the respondent, and he testified that just before the trial he made an examination of the condition of respondent’s fractured leg and fully explained its condition as he then found it. It must be kept in mind that Dr. Scott did not treat the respondent at any time, nor was he called in consultation by or with Dr. Critchlow. All that Dr. Scott knew about the condition of respondent’s fractured leg was what he discovered by the examination referred to. While it is true that the courts hold that, if there are two attending physicians and both of them were present at a particular consultation or examination, then if the plaintiff calls one of them to testify *466respecting sucb consultation or examination the other may also be called by the defendant to testify with respect to the matters testified to by the first one, the mere fact, however, that two physicians may have attended and treated the patient at different times does not authorize either of them to be called by the defendant to testify to consultations or examinations other than those which the plaintiff or one of the physicians testified to. The rule is so well and so clearly stated in 4 Jones Com. Ev. section 761, that I take the liberty of reproducing here what is there said. The author says:
"By virtue of the statute, the patient is alone given the right to remove the ban of secrecy. The patient may be willing to waive the objection of ineompeteney as to a particular physician in whom he reposes confidence, and yet may be unwilling to waive this objection as to another, who treated him at a different time for the trouble complained of. The statute affords him this privilege, when the testimony of the offered witness does not relate to the same occasion as that from which the patient has removed the seal of secrecy. When this privilege is waived by the patient as to any particular witness, the adversary is entitled to the benefit of the waiver as to such witness, but is not entitled thereby to call another physician who had treated the patient at a different time to testify relative to the matter. But it is generally held not a waiver for a party to testify as to his physical condition or state of health or nature of his injuries.”
The authorities in support of the text are cited by Mr. Jones. They are very numerous, and I shall not pause to refer to them. The case of Morris v. Railway Co., 148 N. Y. 88, 42 N. E. 410, 51 Am. St. Rep. 675, is sometimes cited to the contrary. A mere cursory examination of that case will, however, disclose that the decision is in strict harmony with the rule announced by Mr. Jones. It is there held that if the plaintiff calls one of two physicians who were present ‘' at the same examination or consultation, both holding professional ■relations to him,” he also waives the privilege as to the other respecting the matters testified to by the one who is called. The rule is both reasonable and practical.
It is, however, also insisted that the respondent waived something by exhibiting his fractured leg to the jury. I am free to confess my utter inability to see how that could have *467affected the rights of the appellant. This court, in Larson v. Salt Lake City, 34 Utah, 318, 97 Pac. 483, 3 L. R. A. (N. S.) 462, squarely held that where a plaintiff sues to recover damages for personal injuries, and testifies in court respecting the nature and extent of such injuries, if the exposure is not indecent he may he required by either party to exhibit the affected parts to the jury, and the defendant may then, on cross-examination, fully develop and show the nature and extent of the injury. In this case the appellant could thus have developed the full extent of the injury to the fractured leg both on the cross-examination of the respondent and on that of Dr. Scott. Moreover, Dr. Critehlow was permittéd to explain an X-ray photograph of the fractured leg. I cannot see how it would be possible to lay before a jury more fully the condition of the fractured leg than was clone in this ease. . - •
If it be assumed, however, that the court erred in not permitting Dr. Critehlow to testify to the questions propounded to him, yet, in my judgment, no prejudice resulted to the appellant. In this case the wheels of the freight ear passed over plaintiff’s leg and of necessity crushed the bones. It certainly requires no expert testimony to explain the effects of crushed bones when crushed under such circumstances. Then again, the leg was exhibited to the jury and its condition at the time of the trial was fully explained to them, if any explanation was necessary. In what way anything that Dr. Critehlow could have said or explained in answering the questions propounded to him would have assisted the jury in determining the quantum of damages I am utterly unable to see. In order to avoid any misunderstanding respecting my contention, it is: (1) That the injured person does not waive the statutory privilege by merely testifying to the nature, extent, and effect of the injury. (2) That he waives the privilege by testifying to what occurred-in the sick room between himself and physician or in testifying to statements made or to the advice given by his physician. The waiver in that respect, however, extends only to the particular matters that the injured person has testified to, and does not open *468the door so that the physician may testify to either the treatment or what he discovered, etc. (3) That the privilege is not waived by calling another physician to testify at the trial regarding the condition of the injured parts when the physician called obtained his information independently of the one who treated the patient, and when the one testifying was not present with the attending physician at any consultation or examination of the patient.
In view of all that occurred at the trial, I confess my inability to see how the defendant was legally prejudiced by anything that occurred or was omitted at the trial. I am clearly of the opinion therefore, that the judgment should be affirmed.